I disagree with the view set forth in the affirming opinion holding that the prima-facie statute is not applicable in the case, because "the running of the cars on tracks" which caused the injury was by a pinch bar and man power and not by the dangerous agency of steam at the time the injury was inflicted. I think the reasoning of my opposing brethren on the meaning of the legislative act is unsound, and does much toward the annulment of a plain statute.
It seems clear to me that the statute is applicable in the case, for the reason that it plainly provides that — *Page 742 
"In all actions against railroad corporations and all other corporations, . . . using engines, locomotives, or cars of any kind or description whatsoever, propelled by the dangerous agencies of steam, . . . or lever power, and running on tracks, for damages done to persons or property, proof of injury inflicted by the running of the . . . cars of any such railroad corporations . . . shall be prima-facie evidence of the want of reasonable skill and care of such railroad corporation, . . . in reference to such injury."
The statute, in my opinion, undoubtedly means to designate that class of railroad corporations, namely, those using the dangerous agency of steam, etc., as being prima-facie liable for injuries inflicted by the running, or moving, of cars on their tracks.
The statute does not mean that the running car which causes the injury must be propelled by steam, or other dangerous agencies mentioned, at the time it injures the person, but if the injury is caused by the running of a car of "any such railroad corporation" within the class designated by the statute, and such car is ordinarily moved by steam power, then the statute is applicable. And that is true in this case, as the car which caused the injury was the car of "such railroad corporation" using one of the dangerous agencies mentioned in the statute, to propel cars upon its tracks in the operation of its railroad, and the running of the car which caused the injury to the deceased was being run, or moved, upon its tracks in the operation of the railroad. Therefore the prima-facie statute is applicable in the case.
This court has held, under the prima-facie statute, that an injury to a passenger while the train or car was standing still was an injury received by "the running of the cars," that is, the injury was received while the train or car was being operated by the railroad corporation, even though the car was standing still and not being propelled, or moved, by any agency whatever at *Page 743 
the time the injury was inflicted; and that such injuries come within the prima-facie statute requiring he railroad company to explain how the injury occurred. Gulfport  Mississippi TractionCo. v. Hicks, 116 Miss. 164, 76 So. 873.
There being no case precisely in point as to the meaning of the statute, let us reason by analogy and see if the intention of the legislature act can be thus ascertained. Taking the statute, section 6684, Hemingway's Code, which abolishes the fellow-servant rule as to railroad employees, we find the language of that act is the same as the language of theprima-facie statute with reference to designating what corporations shall come within the classes named by the two statutes. For instance, the statute abolishing the fellow-servant rule applies to all corporations coming within the designated class, that is, those corporations using cars of any kind propelled by the dangerous agency of steam and running on tracks, etc., and employees of such a corporation shall have a cause of action for the negligence of fellow servants. Can it be seriously contended that such servants would have no cause of action for injuries received through the negligence of a fellow-servant unless the injury was caused by a steam-moved car or through an instrumentality being propelled or operated by one of the dangerous agencies at the time the injury was received? Surely such a view is unreasonable.
The latter statute, in simple terms, means to say that if an employee is injured by the negligence of a fellow employee while engaged in the service of a corporation which propels its locomotives and cars by the dangerous agencies of steam, etc., such injured employee may recover. The abolishment of the fellow-servant rule is meant to apply only to those corporations which are designated as being in the class using the dangerous agencies in propelling its cars running upon tracks in the operation of its railroad. The negligence of a fellow-servant employed by that class of railroad gives a right of *Page 744 
action to the injured servant, regardless of whether the injury was actually inflicted by the running of the cars or through any of the dangerous agencies mentioned in the statute. The sole test is whether the injury was caused by the negligence of the fellow servant. So with the prima-facie negligence statute, the test is: Was the injury caused by the running of cars on tracks by a corporation in the designated class?
And thus, by analogy, it seems clear to me that theprima-facie statute involved in this case does not mean that the injury inflicted must have been caused by the car while being propelled by steam, but the intention of the statute is that if the injury occurs by the running of a car upon the tracks of a railroad corporation within the designated class, that is, a corporation that generally, propels its cars by the dangerous agency of steam, etc., then the prima-facie statute is applicable.
Any other view tends to restrict the statute to those injuries that are caused by the running of the engines, or cars attached to engines, of such corporations. Surely this was not intended, because cars are moved by pinch bars, man power, and gravitation by employees upon all the railroads daily, and injuries frequently occur by the running of such cars upon the tracks; and the statute will be emaculated if it is made to read that injuries received only by the running of cars attached to locomotives come within its purview.
In Newman Lumber Co. v. Irving, 118 Miss. 59, 79 So. 2, andChicago, K.  W.R. Co. v. Pontius, 157 U.S. 209, 15 S. Ct. 585, 39 L. Ed. 675, it is held that the classification of a railroad determines the question of liability for injuries received through the negligence of a fellow servant. And I think the holding that the fellow-servant rule is abolished as to those railroad corporations in the class named is in point by analogy as to the prima-facie statute involved in this case. Theprima-facie statute does no more than put the burden of proof upon that class of corporations named, to explain how the injury *Page 745 
occurred which was inflicted by the running of locomotives or cars upon its tracks. Railways operated by mule power would not come within the statute, but those operated by steam power would come within it. The railroad company in the case before us comes within the statute because it is in the class designated.
McGOWEN, and COOK, JJ., concur in the above dissent.